        Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 1 of 21




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION



TOMMIA DEAN,

 Plaintiff,
                                               CIVIL ACTION
 v.                                            FILE NO.: 1:18-cv-04224-TCB

SAMUEL S. OLENS, EARL
EHRHART, NEIL WARREN, SCOTT
WHITLOCK and MATT GRIFFIN,

Defendants.



               PLAINTIFF’S RESPONSE TO DEFENDANTS’
              MOTION FOR JUDGMENT ON THE PLEADINGS

      Plaintiff Tommia Dean files this Response to the Motion for Judgment on

the Pleadings filed by Defendants Olens, Whitlock and Griffin (Doc. 38).

      A.      THE PLEADINGS AND THE IQBAL/TWOMBLY STANDARD
      The United States Supreme Court in Bell Atlantic Corp. v. Twombly, 550

U.S. 544 (2007), while clarifying that conclusory language cannot alone support a

complaint, reaffirmed the fundamental principles of Rule 8 of the Federal Rules of

Civil Procedure: “when a complaint adequately states a claim, it may not be

dismissed on a district court’s assessment that the plaintiff will fail to find

evidentiary support for his allegations.” Id. at 564, n. 8.


                                           1
       Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 2 of 21




      In Barker ex rel. United States v. Columbus Regional Healthcare System,

Inc., 977 F.Supp.2d 1341 (M.D. Ga. 2013), Judge Land expressed skepticism that

Twombly and Iqbal had modified Rule 8 by judicial fiat: “many lawyers fail to

appreciate the distinction between determining whether a claim for relief is

‘plausibly stated,’ the inquiry required by Twombly/Iqbal, and divining whether

actual proof of that claim is ‘improbable,’ a feat impossible for a mere mortal.” Id.

at 1346.

      The Iqbal case expanded the principles of Twombly beyond antitrust

litigation to all civil cases and stated: “the pleading standard Rule 8 announces

does not require detailed factual allegations, but it demands more than an

unadorned, the defendant - unlawfully - harmed - me accusation.” 556 U.S. 662,

677-678.

      The Supreme Court has also reminded courts, with respect specifically to the

summary adjudication of qualified immunity defenses, that Iqbal and Twombly do

not overcome the presumptions to which the plaintiff is entitled or permit district

courts to substitute their judgment for the judgment of the jury. In Tolan v. Cotton,

572 U.S. 650 (2014), a unanimous Supreme Court took the highly unusual step of

summarily reversing the Fifth Circuit, which had affirmed summary judgment for

defendants on the issue of qualified immunity:

      Our qualified-immunity cases illustrate the importance of drawing
      inferences in favor of the nonmovant, even when, as here, a court
      decides only the clearly-established prong of the standard. In cases

                                          2
       Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 3 of 21




      alleging unreasonable searches or seizures, we have instructed that
      courts should define the “clearly established” right at issue on the
      basis of the “specific context of the case.” . . . Accordingly, courts
      must take care not to define a case's “context” in a manner that
      imports genuinely disputed factual propositions.
      See Brosseau, supra, at 195, 198, 125 S.Ct. 596 (inquiring as to
      whether conduct violated clearly established law “ ‘in light of the
      specific context of the case’ ” and construing “facts ... in a light most
      favorable to” the nonmovant).
(Citations omitted). The Court’s observations in Tolan apply with even greater

force here, where Defendants carry a much heavier burden than do movants for

summary judgment.

      In their Motion for Judgment on the Pleadings, Defendants Samuel Olens

(“Olens”), Matthew Griffin (“Griffin”) and Scott Whitlock (“Whitlock”) (

collectively “KSU Defendants”) don’t actually accuse Plaintiff of filing an

“unadorned, the defendant unlawfully-harmed-me accusation.” They could not

plausibly do that. Plaintiff, in response to the Earhart Motion to Dismiss made

more than two dozen references to concrete factual assertions in support of her

Complaint. (Doc. 32). These are incorporated herein by reference. The record also

contains the KSU Defendants’ Answer and numerous attached exhibits, (Doc. 33),

which provides substantial additional factual support for Plaintiff’s allegations.

This evidence is discussed below.

      This is not a threadbare Complaint, reciting by rote the elements of a cause

of action. The pleadings are rich with compelling detail. When the admissions and



                                          3
       Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 4 of 21




additional material supplied by the Answer are also considered, a narrative far

beyond “plausible” appears.

      The KSU Defendants’ Answer repeatedly denies that these Defendants’

actions in removing Plaintiff from the field during the national anthem were

anything more than choreography (¶¶ 20, 21, 23, 24, 26, 27, 37, 39 and the Third

Affirmative Defense). A reasonable fact-finder would ask, based only on the

pleadings, why was no mention made of this in Olens’ November 17 letter in

which he relented and allowed the cheerleaders, including Plaintiff, back on the

field during the national anthem? Only her First Amendment rights to kneel were

referenced. Why was the author of the report from the Board of Regent’s Office of

Legal Affairs skeptical about the stated reasons for the change? If the Defendants’

purposes were merely logistical, why didn’t Olens seek the University Sytems’s

approval for the change in the pre-game show as directed? Why did Earhart and

Warren claim they had to “drag” or “push” Olens if the change was only related to

entertainment?

      These are matters that require discovery. There is a plausible contradiction

on the face of the pleadings regarding the true motives for pulling Plaintiff off the

field during the anthem, and it is also plausible that the reasons now stated by KSU

Defendants are pretext.

      The case involves the odd spectacle of the KSU Defendants claiming

qualified immunity for actions they claim they did not do, i.e. take the cheerleaders

                                          4
       Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 5 of 21




off the field during the anthem for reasons other than to improve the fan

experience.

      If a fact-finder found pretext in the KSU Defendants moving Plaintiff and

others to a tunnel during the anthem, this would be supportive of the admonition in

Malley v. Briggs, 475 U.S. 335, 341 (1986), that an official has no right to claim

qualified immunity if he “knowingly violates the law.” Olens repeatedly agreed in

the past that the cheerleaders had a right to kneel during the anthem, including in

his November letter to the KSU community and in his interview with the

investigator from the Office of Legal Affairs. If he and the other KSU Defendants

dissembled and used pretext to deprive Plaintiff of her Constitutional right to kneel

in prayer and protest, the evidence is more than plausible that this was done to

knowingly violate the law for political or personal reasons.

      As discussed below in Part B, the KSU Defendants’ Motion should be

denied for the threshold reason that they have not established, on the pleadings,

that they are even eligible to claim the qualified immunity defense by having the

necessary discretionary authority to keep the cheerleaders off the field. In Part C,

Plaintiff will show that the qualified immunity defense does not apply because

Olens acknowledged, in writing, that he knew keeping the cheerleaders off the

field would violate the First Amendment. In Part D, Plaintiff will explain that, in

any event, the law has been “clearly established” for decades that schools may not

suppress student speech on the basis of the viewpoint espoused.

                                          5
        Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 6 of 21




       B.     DISCRETIONARY AUTHORITY
       The case that created the qualified immunity doctrine, Harlow v. Fitzgerald,

457 U.S. 800, 818 (1982), limited qualified immunity to “discretionary” acts by the

official. The Eleventh Circuit requires a public official to prove he had

discretionary authority to act in order to claim qualified immunity. Storck v. City of

Coral Springs, 354 F.3d 1307, 1314 (11th Cir. 2003). “If [public officials] are not

acting within their discretionary authority they are not eligible for qualified

immunity.” Lumley v. City of Dade City, 327 F.3d 1186, 1194 (11th Cir 2003).

Thus, the KSU Defendants and not the Plaintiff have the burden on this point even

though the case is only at the pleadings stage.

       These principles were addressed in the case cited by the KSU Defendants,

Hutton v. Strickland, 919 F.2d 1531, 1537 (11th Cir. 1990). The Hutton court

engaged in a two-part analysis of discretionary authority requiring (a) actions taken

in the performance of the official’s duties; (b) actions within the scope of the

official’s authority.

       The first point to make is that these two standards must be different or there

would be no need for both. The first standard, “official’s duties” is more general

and reflects whether the action at issue was within the “bailiwick” of the official.

There is no way to know on the face of the pleadings whether cheerleader

choreography was within the job description of Olens, Whitlock or Griffin. Their

employment contracts or job description would provide valuable evidence on the

                                           6
        Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 7 of 21




point, but Defendants did not attach them with the other exhibits. One plausible

reason that Olens had to be pushed or dragged could have been that he did not

believe he had authority to intervene and that this was a matter for the KSU

Athletic Department. In any event, Olens, Whitlock and Griffin provided no

concrete factual allegations to support an issue on which they have the burden at

this stage.

       The second standard, “scope of authority,” is more fact specific and oriented

toward context rather than general duties. On the face of the pleadings, there are

ample and specific assertions that after the directive from Olen’s superiors at the

University System of Georgia to leave the cheerleaders on the field during the

National Anthem, Olens had no authority to defy this directive and take the

Plaintiff off the field. This could explain his use of the Athletic Department to

solve a problem that did not exist and fill a two-minute lull that everyone thought

had been addressed by other means. (See Report from Office of Legal Affairs,

Exhibit 4 to Answer of KSU Defendants, Doc. 33-4).

       Does the Plaintiff have to prove any of this at this stage? No. Are the factual

allegations and admissions detailed and supportive of Plaintiff’s position plausible?

Absolutely. Do the KSU Defendants have the burden to prove discretionary

authority? They do in the Eleventh Circuit and it is difficult to see how the KSU

Defendants could possibly carry that burden on the pleadings.



                                          7
       Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 8 of 21




      C.     QUALIFIED IMMUNITY DOES NOT APPLY BECAUSE
             DEFENDANTS HAD FAIR NOTICE
      Defendant Olens is not entitled to qualified immunity because he had actual

knowledge that keeping the cheerleaders off the field would violate the First

Amendment. (Doc. 33-5, page 4). The purpose of the qualified immunity defense

is to give government officials “notice” or “fair warning” that their conduct is

unlawful before they are subjected to suit. Hope v. Pelzer, 536 U.S. 730, 739

(2002); Willingham v. Loughnan, 321 F.3d 1299, 1301 (11th Cir. 2003). As the

Supreme Court held in Malley v. Briggs, qualified immunity does not extend to

“those who knowingly violate the law.” 475 U.S. at 341. In this case, Defendant

Olens was given explicit notice that keeping the cheerleaders off the field would

violate the First Amendment; he is not, therefore, entitled to the qualified

immunity defense. Id.

      Specifically, in Paragraph 20 of his Answer (Doc. 33), Olens states:

      [O]n October 2, 2017, Olens attended a meeting of the presidents of
      the University System of Georgia (“USG”), during which the
      University System Office staff related to the USG presidents,
      including Olens, that, pursuant to the First Amendment, students
      should not be prohibited from kneeling during the national anthem so
      long as the expression was not disruptive.

The KSU Defendants further attach to their answer the Report to the University of

Georgia System Chancellor by the Office of Legal Affairs, which states on page 3

that “USG presidents were instructed that any institution changes related to the

matter should be discussed with the University System Office prior to

                                          8
       Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 9 of 21




implementation.” (Doc. 33-5, page 4). Defendants further admit that Olens

advised Ehrhart and Warren “that the cheerleaders had a First Amendment right to

express themselves” by kneeling during the national anthem. (Doc. 33-5, page 4).

The KSU Defendants attach to their Answer Olens’ November 8, 2017, letter to the

KSU community, in which Olens announces that the cheerleaders would be

allowed back on the field during the national anthem. In the letter, Olens states:

“While I believe there are more effective ways to initiate an exchange of ideas on

issues of national concern, the right to exercise one’s freedom of speech under the

First Amendment must be protected.” (Doc. 33-4).

      On this record, Plaintiff is entitled to judgment that Defendants are not

entitled to the qualified immunity defense because these pleadings show fair notice

of the wrongfulness of keeping the cheerleaders off the field. Without doubt,

Defendants’ Motion should be denied.

      D.     QUALIFIED IMMUNITY: LAW CLEARLY ESTABLISHED
      Even if Defendants had not been given fair notice, they still would not be

entitled to the qualified immunity defense because the rights they allegedly

violated were “clearly established” at the time. In their Motion, the KSU

Defendants make two related arguments: first, that whatever rights the KSU

Defendants violated were not “clearly established” (Doc. 38, page 11 through 18);

second, that the KSU Defendants did not violate Plaintiff’s constitutional rights at

all (id., page 18 – 25). Plaintiff will collapse her response to these two arguments

                                          9
       Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 10 of 21




into a single discussion showing that (1) it is clearly established that the State may

not suppress student speech for the sole reason of its viewpoint and (2) whether

Defendant Olen and the others engaged in viewpoint discrimination is a question

of fact that is not amenable to resolution at the pleading stage of the case.

             1.    It is clearly established that the state may not suppress speech
             on the basis of its message, ideas, subject matter, or content.
      It is “clearly established” that the government may not suppress speech on

the basis of “its message, its ideas, its subject matter, or its content.” Police Dep't

of City of Chicago v. Mosley, 408 U.S. 92, 95–96 (1972). Any restriction on

expressive activity because of its content completely undercuts the “profound

national commitment to the principle that debate on public issues should be

uninhibited, robust, and wise-open.” New York Times Co. v. Sullivan, 376 U.S.

254, 270 (1964). “The general principle that has emerged from this line of cases is

that the First Amendment forbids the government to regulate speech in ways that

favor some viewpoints or ideas at the expense of others.” Members of City

Council of City of Los Angeles v. Taxpayers for Vincent, 466 U.S. 789, 804 (1984)

(citing, among other cases, Bolger v. Youngs Drug Products Corp., 463 U.S. 60,

65, 72 (1983); Consolidated Edison Co. v. Public Service Comm'n, 447 U.S. 530,

535–536 (1980); Carey v. Brown, 447 U.S. 455, 462–463 (1980).

      The application of First Amendment principles in some cases depends upon

the proper characterization of the “forum.” Viewpoint discrimination, however, is

unconstitutional in any fora. The forum in which the state has the most authority
                                        10
       Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 11 of 21




to regulate speech is the nonpublic forum,1 which “refers to property at which the

government ‘act[s] as a proprietor, managing its internal operations.’” Barrett v.

Walker Cty. Sch. Dist., 872 F.3d 1209, 1225 (11th Cir. 2017). Even in a

nonpublic forum, however, “the government violates the First Amendment when it

denies access to a speaker solely to suppress the point of view he espouses.”

Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473 U.S. 788, 806 (1985).

      That the government may not suppress speech because of its viewpoint

applies with particular force in the school setting. Thirty-six years ago, in 1983,

the Supreme Court restated the law that had been clearly established forty years

earlier in Tinker:

      In Tinker v. Des Moines Independent Community School District,
      supra, we held unconstitutional a decision by school officials to
      suspend students for wearing black armbands in protest of the war in
      Vietnam. The record disclosed that school officials had permitted
      students to wear other symbols relating to politically significant
      issues. Id., 393 U.S., at 510, 89 S.Ct., at 738. The black armbands,
      however, as symbols of opposition to the Vietnam War, had been
      singled out for prohibition. We stated: “Clearly, the prohibition of
      expression of one particular opinion, at least without evidence that it
      is necessary to avoid material and substantial interference with
      schoolwork or discipline, is not constitutionally permissible.” Id., at
      511, 89 S.Ct., at 739.


Perry Educ. Ass'n v. Perry Local Educators' Ass'n, 460 U.S. 37, 58 (1983). In this

case, with no evidence that “it is necessary to a avoid material and substantial


1Plaintiffs do not concede that a football game during the playing of the National
Anthem is a “nonpublic forum.”

                                         11
       Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 12 of 21




interference with schoolwork or discipline,” kneeling during the national anthem as

a symbol of opposition to excessive use of force against African Americans, was

“singled out for prohibition” in violation of the First Amendment.

      In 1990, the Supreme Court summarized this clearly established law in

United States v. Kokinda, 497 U.S. 720, 730 (1990):

      Thus, the regulation at issue must be analyzed under the standards set forth
      for nonpublic fora: It must be reasonable and “not an effort to suppress
      expression merely because public officials oppose the speaker's
      view.” Perry, supra, 460 U.S., at 46, 103 S.Ct., at 955. Indeed, “[c]ontrol
      over access to a nonpublic forum can be based on subject matter and speaker
      identity so long as the distinctions drawn are reasonable in light of the
      purpose served by the forum and are viewpoint neutral.” Cornelius,
      supra, 473 U.S., at 806, 105 S.Ct., at 3451.

      Indeed, the Defendants concede that this law is clearly established, that is,

that the State may not suppress speech, including student speech, on the basis of

viewpoint. Defendants state in their Brief at page 20: “[T]he KSU football field

was a non-public forum in which the KSU Defendants could restrict speech in a

reasonable manner and without viewpoint discrimination without violating the First

Amendment.” See also Brief at 21, note 19. The issue Defendants’ motion raises,

therefore, is not a legal issue, for the law is clearly established, but a factual one:

whether the KSU Defendants did in fact keep Dean off the field because of the

viewpoint she was espousing. To this argument Plaintiffs now turn.




                                           12
       Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 13 of 21




             2.    On the facts: Pleadings Plausibly Allege Viewpoint
             Discrimination
      Defendants’ primary defense is not on the law, but on the facts: implicitly

acknowledging that viewpoint discrimination is clearly unlawful, they contend that

their neutrality is proven by the fact that they kept all the cheerleaders off the field

during the national anthem, not just Dean. Brief at 20. This argument is without

merit for a number of reasons.

      Initially, the argument is illogical: keeping all of the cheerleaders off the

field does not disprove the allegation that the motivation of the KSU Defendants

was to suppress the speech of the kneeling cheerleaders. Even without the

abundant evidence showing that the true motivation was to suppress speech, and

not to “improve fan experience,” a reasonable jury could infer that the KSU

Defendants kept all the cheerleaders off of the field to suppress the speech of the

kneeling cheerleaders. This is exactly the inference that Defendant Warren made

on these facts when he took credit for convincing Olens to keep the cheerleaders

off the field to prevent them from kneeling during the national anthem. In a text

message to Ehrhart, Warren states: “‘Not letting the cheerleaders come out on the

field until after the national anthem was one of the recommendations that Earl

[Ehrhart] and I have him [Olens].’” (Doc. 1, ¶ 29).

      Defendants’ argument requires the Court to accept, as a matter of fact,

Defendants’ pretextual explanation for keeping the cheerleaders off the field. Even

if the Defendants’ narrative were not so wildly implausible, at this stage of the case
                                         13
       Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 14 of 21




the Court is not permitted to make findings of fact, but instead must accept

Plaintiff’s allegations as true, allegations that far more plausibly explain that

Defendants, yielding to the pressure exerted by Defendants Ehrhart and Warren,

kept the cheerleaders off the field to suppress the speech of Dean and the other

kneeling cheerleaders. After detailing the hard evidence of the pressure

Defendants Ehrhart and Warren were exerting, Plaintiff alleges: “The only purpose

of making the change [in the pre-game ritual] was to appease Defendants Ehrhart

and Warren.” (Doc. 1, ¶ 24). Plaintiff also alleges that: “Olens assured Warren that

‘it would not happen again.’ Specifically, Olens told Warren that the cheerleaders

would not be on the field during the national anthem.” (Doc. 1, ¶ 25). Warren

and Ehrhart had no interest in the pre-game ceremonies other than ensuring that the

cheerleaders were prevented from kneeling during the national anthem.

      Plaintiff’s allegations must be accepted as true, but they are fortified by hard

evidence – an unusually strong record given that discovery has not even begun.

Text messages dated September 30, 2017, between Olens and his staff, attached to

the Answer as Exhibit 1, reveal Olens’ concern about cheerleaders kneeling during

the anthem, which Olens described as “Not good,”; “Much fallout. It will make

the papers, downtown.” Olens then directed his staff to arrange immediate

meetings with the cheerleader coach, band director and others. (Doc. 33-1, page

5). No mention is made in these texts as to any need to change the pre-game run of

show because of a gap in the music. Olens further admits that he took calls from

                                          14
       Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 15 of 21




Warren, who repeatedly stated that cheerleaders should not be permitted to kneel

during the national anthem. (Doc. 33, ¶¶ 22, 25). Olens further admits that, after

meeting with Defendant Griffin about the “change to the pregame run of show,” he

“told Warren that he need not worry about” the cheerleaders kneeling during the

national anthem “because the cheerleaders would not be on the field during the

national anthem.” (Doc. 33, ¶ 25). The Office of Legal Affairs report states:

“Though President Olens was aware of the implications of the run of show change,

he did not advise the University System Office of the change prior to the game on

October 7, 2017,” as he had been instructed to do. (Doc. 33-5, page 5).

      The KSU Defendants admit that Defendants Warren and Ehrhart take credit

for convincing Olens to prevent the cheerleaders from taking a knee by keeping

them off the field. (Doc. 33, ¶ 29). The KSU Defendants further admit, and attach

to their answer, a text message from Ehrhart to Warren in which Ehrhart states:

“He [Olens] had to be dragged there but with you and I pushing he had no choice.

Thanks for your patriotism my friend [.]” (Doc. 33, ¶ 29).

      Against this overwhelming evidence, the KSU Defendants maintain that the

purpose of the change to the pre-game run of show was to avoid an awkward two-

minute gap in the pre-game music, not to prevent the cheerleaders from kneeling




                                         15
          Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 16 of 21




during the national anthem.2 The Office of Legal Affairs Report expresses

skepticism as to this explanation for the change: “Their explanation is called into

question, however, by the timing of the change and the fact that those who noticed

the gap in pregame music in 2017 thought that it was remedied by other means.”

(Doc. 33-5, at page 6).

          In sum, Defendants have failed to carry their burden of showing, on the

pleadings, that they did not violate Plaintiff’s clearly established constitutional

rights.

                3.      Cases involving completely different fact patterns are irrelevant
          The legal issues raised in this case, both with respect to qualified immunity

and the KSU Defendants’ underlying liability, must be examined “‘in light of the

specific context of the case.’” Brousseau v. Haugen, 543 U.S. 194, 198 (2004)

(citation omitted). In this case, there is no university policy governing cheerleader

speech; there is no allegation that cheerleaders were kept off the field because of

any threatened disruption; there is no allegation that keeping the cheerleaders off

the field was related to any pedagogical concern. Plaintiff either was kept off the

field to improve fan experience, as the KSU Defendants contend, or to suppress her

speech, as Plaintiff (and Warren and Ehrhart) contend. Cases concerning any other




2
 Among many other questions raises by this explanation: Why is the President of the University
spending his valuable time meeting with the head of the Athletic Department to discuss a gap in pre-game
music?

                                                  16
          Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 17 of 21




fact pattern are completely irrelevant. Plaintiff will nevertheless address the cases

briefly below.

         KSU Defendants attempt to distract from the clarity of the law by citing

cases featuring university policies that ban all speech in a particular limited or

nonpublic forum. See Bloedorn v. Grube, 631 F.3d 1218 (11th Cir. 2011), and

Students for Life USA v. Waldrop, 162 F. Supp. 3d 1216 (S.D. Ala. 2016). These

cases are not remotely relevant: there are no university policies regulating speech

by KSU cheerleaders; the KSU Defendants do not contend that Dean’s speech was

suppressed pursuant to any KSU policy; KSU policies, in fact, affirmatively

support the rights of the cheerleaders to express themselves through symbolic

speech. In Bluedorn3 and Students for Life,4 there was no evidence of viewpoint

discrimination; here, Plaintiff alleges, with substantial evidentiary support, that the

KSU Defendants deliberately suppressed Dean’s symbolic speech because of the

viewpoint that Dean was espousing.

         The KSU Defendants also cite various cases involving limitations on student

curricular speech rights to promote “legitimate pedagogical concerns” or to


3Bloedorn, 631 F.3d at 1235 (“There is no record evidence suggesting . . . that the ban on outside, non-sponsored
speakers in these areas is viewpoint-based; it applies equally to all outside, non-sponsored speakers.”). The
Eleventh Circuit’s opinion in Bloedorn broadly supports Plaintiff’s position that the KSU Defendants’ actions
violated Plaintiff’s clearly established constitutional rights. In discussing the regulations at issue, the Court carefully
considered whether the University’s speech-permitting process gave officials too much discretion in determining
whether to grant or deny a permit. The Court observed: “In determining whether a permit policy is content based
because it has granted an official ‘unbridled discretion,’ we examine first ‘the purpose behind the regulation.’” Id. at
1236. In this case, there is no regulation, but the plain purpose of the KSU Defendants’ actions was to prevent Dean
and the other cheerleaders from kneeling during the national anthem – plain viewpoint-based discrimination.
4Students for Life, 162 F. Supp. 3d at 1240 (“the University’s formal policy excludes all student expressive
activitiy. . . . It therefore eliminates the possibility of viewpoint discrimination, since all viewpoints are banned”).
                                                           17
       Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 18 of 21




maintain order and discipline. In this case, however, there is no suggestion that

banning the cheerleaders from the field had anything to do with any curricular

instruction. Compare Hazelwood School Dist. v. Kuhlmeier, 484 U.S. 260 (1988)

(high school could censor contents of a high school newspaper produced as part of

the school's journalism curriculum); Bannon v. School Dist. of Palm Beach Cty.,

387 F.3d 1208, 1217 (11th Cir. 2004) (finding that the school had a “legitimate

pedagogical concern” in regulating what murals could be painted on school walls);

Denno v. School Board of Volusia Cty., 218 F.3d 1267, 1275 (11th Cir. 2000)

(balancing student’s rights against school’s “interest in promoting civil

discourse”); McCann v. Ft. Zumwalt Sch. Dist., 50 F. Supp. 2d 918, 919 (E.D. Mo.

1999 at 919 (school not unreasonable in forbidding a marching band song that

promoted illegal drug use).

       In relying upon these cases, the KSU Defendants would have the Court

accept a factual narrative that no party is advancing: that is, that the KSU

Defendants kept Dean off the field pursuant to a (concededly nonexistent) policy

governing symbolic speech of cheerleaders. To grant the motion, the Court would

have to go further and find that the (nonexistent) policy was narrowly tailored and

“reasonably related to legitimate pedagogical concerns.” Hazelwood, 484 U.S. at

273.




                                          18
         Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 19 of 21




        The issue here is not whether constitutional law is clearly established for

every fact pattern involving student speech, but whether it is clearly established for

the facts of this case. It is, and the Motion should be denied.5

        This 19th day of March, 2019.

        /s/ Randolph A. Mayer                                  /s/ Bruce P. Brown
        Randolph A. Mayer                                      Bruce P. Brown
        Georgia Bar No. 479350                                 Georgia Bar No. 064460
        Mayer & Harper, LLP                                    Bruce P. Brown Law, LLC
        50 Hurt Plaza SE, Suite 1640                           1123 Zonolite Rd. NE, Suite 6
        Atlanta, GA 30303                                      Atlanta, GA 30306
        (404) 584-9588                                         (404) 881-0700




5The KSU Defendants incorporate by reference the argument advanced by Defendant Ehrhart that the kneeling by
cheerleaders during the playing of the national anthem should be deemed “government speech.” That argument
should be rejected for the reasons set forth by Plaintiff in response to Ehrhart’s motion. (Doc. 32).
                                                     19
       Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 20 of 21




                     CERTIFICATE OF COMPLIANCE
      I hereby certify that the foregoing Brief in Response to Defendants Motion

for Judgment on the Pleadings has been prepared in accordance with the font type

and margin requirements of LR 5.1, using font type of Times New Roman and a

point size of 14.

                                       /s/ Bruce P. Brown
                                       Bruce P. Brown
                                       Georgia Bar No. 064460
                                       Bruce P. Brown Law LLP
                                       1123 Zonolite Rd. Suite 6
                                       Atlanta, GA 30306
                                       (404) 881-0700




                                       20
      Case 1:18-cv-04224-TCB Document 41 Filed 03/19/19 Page 21 of 21




                         CERTIFICATE OF SERVICE



      This is to certify that I have this day caused the foregoing Brief in Response

to Defendants Motion for Judgment on the Pleadings to be served upon all other

parties in this action by via electronic delivery using the PACER-ECF system.

      This 19th day of March, 2019.

                                        /s/ Bruce P. Brown
                                        Bruce P. Brown
                                        Georgia Bar No. 064460
                                        Bruce P. Brown Law LLP
                                        1123 Zonolite Rd. Suite 6
                                        Atlanta, GA 30306
                                        (404) 881-0700




                                        21
